Citation Nr: 1529061	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  14-01 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a variously diagnosed psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1957 to May 1961.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014, a videoconference hearing was held before the undersigned.  A transcript is associated with the record.  In December 2014, these matters remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The December 2014 Board remand was, in part, to secure a medical opinion regarding whether the Veteran's lumbar spine degenerative disc disease is related to his (deemed credible) accounts of assisting with lifting of heavy loads off-loading cargo planes in his duties as a cargo handler.  An advisory medical opinion addressing this theory or entitlement was provided on March 2015 VA examination; however, the Board finds the opinion inadequate for rating purposes.  The examiner opined that the Veteran's low back disability was less likely than not due to his service, and cited in support to the Veteran's postservice occupation (as a more likely cause) and his postservice neck injury on a trampoline.  Regarding the latter the Board observes that a trampoline neck injury (when involvement of the back was not noted at the time) cannot be the basis for finding a remote trampoline injury as the etiology for a current back disability.  Regarding the Veteran's postservice occupation in the scrap metal business, the examiner (which the examiner noted was considered to be a physically demanding occupation), in a May 2015 statement, the Veteran indicated that his postservice work required very little physical labor, as he did not drive a forklift or heavy equipment until 1972 and most of the time thereafter drove such equipment less than one hour a week.  He stated that his five year old son could operate the lever that controls the hydraulics for operating a truck hoist, suggesting that such was not physically demanding labor.  A remand to secure a medical opinion that adequately accounts for these explanations is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran also contends that he developed a psychiatric disorder due to the stress of unloading coffins with remains of deceased from aircraft while he was stationed at Travis Air Force Base.  He has stated that a sergeant informed him that most of the bodies were of  suicides from Korea.  On February 2015 VA examination, the examiner opined that the Veteran's major depressive disorder is at least as likely as not related to the task of handling bodies (as they returned from Vietnam).  The examiner noted that the Veteran appeared particularly upset by the smaller caskets, which he believed were children.  The Board finds that this opinion is inadequate for rating purposes as it is based on an indisputably inaccurate factual premise, i.e., handling bodies from Vietnam (as his active service preceded the Vietnam Era; he has not alleged otherwise).  

The Veteran's DD 214 shows his military occupational specialty was air freight specialist/cargo handler; it is not implausible that his service on occasion may have included transferring caskets containing remains of deceased.  However, his participation in such duties to an extent that he would have been traumatized (to include by observation of caskets bearing children, and by having awareness of death circumstances of the deceased, i.e., that death was due to suicide are facts not as clearly plausible, but requiring verification.  On remand, development to corroborate the Veteran's accounts, followed by an examination to secure an advisory medical opinion based on accurate factual data is necessary.  

Accordingly, the case is REMANDED for the following:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be asked to provide any further details necessary for VA to seek verification of his alleged stressor events in service (that he unloaded coffins with servicemen who committed suicide and with children).  The AOJ should arrange for exhaustive development to verify the alleged stressor events (including from base/unit histories), and then make factual findings for the record regarding credibility of the Veteran's accounts, and specifically whether military practices were such that a person handling the transfer of a casket would be aware that the casket contained a suicide victim and/or that he participated in the transport (unloading) of caskets containing children.  .

2.  The AOJ should also arrange for an orthopedist to review the record and opine whether the Veteran has a low back disability that is related to his service. The Veteran's entire VA record must be reviewed by the consulting physician.  Upon review of the record, the consulting provider should provide an opinion that responds to the following:

Identify the likely etiology for the Veteran's low back disability.  Specifically, is it at least as likely as not (a 50% or greater probability) that such is related to his service, to include as due to lifting heavy loads/off-loading cargo planes in his duties as a cargo handler?  [It is not in dispute that the Veteran was an air freight specialist (cargo handler) in service.]

The consulting provider must explain the rationale for the opinion, to include discussion of a February 2011 VA treatment record noting an assessment of lumbar disease with chronic low back pain "possibly related to the Veteran's previous service...as a loader for aircraft", and the March 2015 VA opinion.  The examiner should expressly indicate whether there is anything in the back pathology shown that suggests when it was incurred or the etiological factors implicated.

3.  After the above development is completed, the AOJ should arrange for the Veteran to be examined by an appropriate VA psychiatrist or psychologist to determine whether he has an acquired psychiatric disorder related to a corroborated stressor event in service.  The examiner must be advised by the AOJ of their findings regarding what, if any, stressor event(s) in service is/are corroborated.  The Veteran's entire electronic record must be reviewed by the examiner in conjunction with the examination.  Following examination of the Veteran and review of his record, the examiner must provide an opinion that responds to the following:

Does the Veteran at least as likely as not (a 50% or greater probability) have a psychiatric disorder resulting from exposure to a corroborated stressor event in service?

Does he have a psychiatric disorder that was caused or aggravated by his back disability?.

The examiner must explain the rationale for all opinions, citing to supporting factual data as deemed appropriate.


4.  The AOJ should then review the record and readjudicate the claims of service connection for low back and psychiatric disabilities.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before returning the case to the Board.	

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

